Citation Nr: 1210407	
Decision Date: 03/20/12    Archive Date: 03/30/12

DOCKET NO.  03-26 445	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to service connection for a back disability.

2.  Entitlement to service connection for a stomach disability, to include as due to an undiagnosed illness.


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

W.H. Donnelly, Counsel



INTRODUCTION

The Veteran served on active duty with the United States Navy from February 1990 to June 1992.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an August 2002 rating decision by the Los Angeles, California, Regional Office (RO) of the United States Department of Veterans Affairs (VA), which denied entitlement to the benefits sought.

In an August 2010 decision, the Board remanded appeals with regard to service connection for back, stomach, and psychiatric disabilities to the Appeals Management Center (AMC) in Washington, DC, for additional development.  Following completion of the required development, VA granted service connection for posttraumatic stress disorder (PTSD).  There is therefore no question remaining on appeal before the Board with respect to that matter.  The remaining issues, as titled above, have been returned to the Board.


FINDINGS OF FACT

1.  There is no competent, credible evidence of a back condition on active duty service.

2.  A November 1992 car accident occurred during a non-duty period, while the Veteran was a member of the Inactive Ready Reserves (IRR), and does not qualify as active military service.

3.  The Veteran served aboard ship in the Southwest Asia Theater of Operations (SWATO).

4.  The Veteran is diagnosed with dyspepsia.

5.  Currently diagnosed dyspepsia was not first manifested on active duty service, and the preponderance of the evidence is against a finding that such is caused or aggravated by military service or any service connected disability.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a back disability have not been met.  38 U.S.C.A. §§ 101, 1110, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.6, 3.102, 3.303 (2011).

2.  The criteria for service connection for a stomach condition, to include as due to an undiagnosed illness, have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1117, 1118, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102 , 3.303, 3.317 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2011).  December 2001 and November 2008 letters satisfied the duty to notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  These letters also notified the Veteran of regulations pertinent to the establishment of an effective date and of the disability rating.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The Veteran's service treatment records, VA medical treatment records, and private treatment records have been obtained, or appropriate efforts to obtain such have been made.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  To the extent private records have not been associated with the file, as with the 2001 records from Dr. N. Akhanjee, the Veteran has competently described their content and indicated that they contain no information relative to etiology.  They are isolated emergency treatment records for a single date.  The Veteran's Social Security Administration (SSA) disability determination, and the records considered in that determination, were obtained.  38 C.F.R. § 3.159 (c) (2).  VA has complied with the Board's August 2010 remand directives; appropriate efforts to obtain complete personnel records and verify the Veteran's duty stations were undertaken and completed.

A VA general medical examination was conducted in July 2002; the Veteran has not argued, and the record does not reflect, that this examination is inadequate for rating purposes.  38 C.F.R. § 3.159(c) (4); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  The examiner made all required findings, and findings and opinions in treatment records since that time are more than adequate for adjudication purposes.  Specific examination and medical opinions with respect to back complaints are not necessary, as there is an absence of any reasonable possibility of a nexus to service, even given the low threshold for that test.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

There is no indication in the record that any additional evidence, relevant to the issues decided, is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).  

Service Connection

Service connection will be granted if it is shown that the veteran suffers from a disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, during active military service.  38 U.S.C.A. §§ 1110 , 1131; 38 C.F.R. § 3.303 . 

To establish service connection, there must be a competent diagnosis of a current disability; medical or, in certain cases, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999); see Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). 

Service connection may be established for a chronic disability resulting from an undiagnosed illness that became manifest either during active service in the SWATO during the Persian Gulf War or to a degree of 10 percent or more not later than December 31, 2016.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317(a)(1)(i); Extension of Statutory Period for Compensation for Certain Disabilities Due to Undiagnosed Illnesses and Medically Unexplained Chronic Multi-Symptom Illnesses, 76 Fed. Reg. 81,834 (Dep't of Vet. Aff. Dec. 29, 2011).

Service connection may also be established for a Persian Gulf veteran who exhibits objective indications of "qualifying chronic disability," a chronic disability resulting from an undiagnosed illness, a medically unexplained chronic multisymptom illness (such as chronic fatigue syndrome, fibromyalgia, and irritable bowel syndrome) that is defined by a cluster of signs or symptoms, or any diagnosed illness that the Secretary determines warrants a presumption of service-connection.  38 U.S.C.A. § 1117 . 

An "undiagnosed illness" is one that by history, physical examination, and laboratory tests cannot be attributed to any known clinical diagnosis.  38 C.F.R. § 3.317(a)(1)(ii).  A "qualifying chronic disability" is defined, in part, as an undiagnosed illness.  38 C.F.R. §§ 3.317(a)(2)(i)(A).  Signs or symptoms involving the upper or lower respiratory system may be a manifestation of an undiagnosed illness or a chronic multisymptom illness.  38 C.F.R. § 3.317(b)(8)  

Even after the consideration afforded above, however, compensation will not be paid if: (1) there is affirmative evidence that an undiagnosed illness either was not incurred during active service, or (2) there is affirmative evidence that an undiagnosed illness was caused by a supervening condition or event, or (3) there is affirmative evidence that the illness is the result of the veteran's own willful misconduct or the abuse of alcohol or drugs.  38 C.F.R. § 3.317(c). 

The veteran, having served in the Southwest Asia Theater of operations during the Persian Gulf War, is entitled to this presumption.  Service personnel records verify that the USS Detroit was on station in the required areas while the Veteran was aboard. 38 C.F.R. § 3.317(d), (e). 

Back Disability

The Veteran has alleged that he experienced a back strain and spasm in service which has continued to the present and, alternatively, that he was involved in a car accident in November 1992 on his way to report for duty with the Naval Reserves.

Service treatment records reveal no complaints of or treatment for any back condition or injury.  In December 1990, the Veteran was treated for left shoulder pain following weight lifting.  Intrascapular spasm was noted, but there was no impairment of the back or spine described by the doctor.  Moreover, following light duty for 48 hours and use of an NSAID, the complaints appear to have been resolved without residuals.  At the May 1992 separation physical, the Veteran made no complaint of any current or past back problems, and the examiner made no clinical findings reflecting any back condition.

Service personnel records covering the entire period of the Veteran's military commitment are of record.  The Veteran enlisted in 1990, and had a reserve obligation until February 1998.  He was on active duty from February 1990 to June 1992.  His DD Form 214 indicates that at that time he was transferred to the Naval Reserve Personnel Center (NRPC) in New Orleans, Louisiana (NOLA).  Personnel records include no indication that he was then assigned to any active reserve unit.  The only entry following his release from active duty in 1992 was the 1998 entry that he was discharged from the "U.S. Naval Reserve (Inactive)" by the NRPC NOLA.  Further, the history of assignment in personnel records shows no assignment to any Reserve unit following active duty separation in June 1992; his records were transferred to NRPC NOLA.  

Private treatment records document that the Veteran was involved in a motor vehicle accident in November 1992; his car struck a utility pole.  Records reflect that the Veteran fractured both ankles and lacerated his chin and lip.  Neither the initial reports of injury nor the ongoing treatment and physical therapy reports make any mention of an injury to the back or any complaints of back pains or problems.

In October 1997, the Veteran filed a report from a private psychiatrist in connection with an apparent claim for state unemployment benefits.  The doctor indicated that the Veteran's usual employment, and his employer in 1992 at the time of his accident, was the Navy, aboard the USS Racine at the Long Beach shipyard.  His occupation was "IRR."  This is the abbreviation for Inactive Ready Reserve. 

Relatives of the Veteran submitted written statements in February 2002.  They noted the 1992 accident, but none indicated a back problem following such.  Additionally, no back complaints were reported during or after active service.

In May 2003, the Veteran was awarded entitlement to Supplemental Security Income (SSI) by the SSA.  The decision noted unemployment based on low back, bilateral ankle, respiratory, and psychiatric disabilities.  Medical histories taken from the Veteran indicated a history of low back complaints since the 1992 accident.  Also noted were reports of injuries at various jobs and worker's compensation claims.

At an April 2003 evaluation in connection with a worker's compensation claim, Dr. CS noted reports of a 1991 low back injury due to on the job repetitive motion activity.  There is no mention of military service.  The veteran reported that his back problems resolved after a month.  He also described his 1992 car accident, and stated that he had injured his back at that time.  He did not describe the circumstances, other than reporting it was "off-the-job."  The Veteran then reported a series of work injuries to which he attributed his current complaints and disabilities.

VA treatment records reveal ongoing complaints of back problems, both alone and in connection with complaints of more generalized systemic orthopedic and joint complaints.

The existence of a current low back disability is well established by the competent and credible evidence of record.  The question on appeal is the relationship, if any, of that disability to service.

There is no competent and credible evidence of any back injury during qualifying military service.  The Veteran's active duty, from February 1990 to June 1992, shows no injury or complaint of back problems.  The Veteran now reports that he did experience back spasms and pain on active duty.  He is competent to describe symptoms he experiences through his five senses, such as pain.  Layno v. Brown, 6 Vet. App. 465 (1994).  However, those reports are not credible.  It is not merely the absence of corroborating contemporaneous records.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  Also considered are the multiple conflicting reports the veteran has given regarding any back problems in service, and inconsistent statements generally regarding his medical history.  For example, his accounts of injury have varied depending on the reviewer of his claims.  He has reported differing histories to worker's compensation reviewers, VA, and SSA.  The contemporaneous records are considered the best measure of the actual medical history, and these show no injury on active duty.

The Veteran contends primarily that he injured his back in the verified November 1992 car accident.  Again, contemporaneous records reflect no back injury or even complaints of back pain or problems within any reasonable time of the accident.  However, the Board need not determine whether the Veteran actually did injure his back in the November 1992 accident, as that accident did not occur during any duty status which could qualify the Veteran for service connected compensation benefits.

He contends that he was on his way to report for Reserve duty when the accident occurred, and therefore it was related to service.  Service personnel records establish that although the Veteran did have a Reserve obligation following his release from active duty in June 1992, he was not in fact assigned to an active Reserve unit. He was instead a part of the IRR.  Corroborating this conclusion are his transfer station on the DD215 and his history of assignments in personnel records.  Had he been assigned to an actual unit, orders noting such would have been part of his records, and his service records would have migrated to that unit instead of NRPC NOLA.  The Veteran himself verified his IRR status in the October 1997 report to California.

Veterans in IRR status receive no pay and are not obligated to drill, conduct annual training, or participate in any military activities (except for periodic Muster activities) until activated by Presidential Reserve Callup Authority.  It is not a duty status listed as qualifying by regulation, such as active duty, active duty training, or inactive duty training.  38 C.F.R. § 3.6.  Travel to and from activities related to IRR status is therefore not qualifying.  

Even assuming that the Veteran was in fact reporting for Muster, or was otherwise updating his contact information in connection with IRR status, such did not place him in a qualifying duty status.  Service connected compensation is not available for any injuries sustained in the November 1992 auto accident.

The preponderance of the evidence is against the claim; there is no doubt to be resolved.  Service connection for a back disability is not warranted.

Stomach Disability

The Veteran contends that his current complaints of stomach problems are symptomatic of an undiagnosed illness related to his established shipboard service in SWATO during the Persian Gulf War.

However, VA records reflect a current diagnosis of dyspepsia.  The July 2002 VA examiner described it as gastritis, and at various times the Veteran has reported a history of ulcers.  All of these conditions are diagnoses.  The July 2002 examiner in fact specified that there was no current "undiagnosed illness."  Service connection on a presumptive basis due to his SWATO service is therefore not for application.  38 C.F.R. § 3.317.

Moreover, even if the Veteran's complaints of stomach problems were not related to a known diagnosis, the evidence of record rebuts the presumption that such are related to Persian Gulf service.  VA records reflect that dyspepsia was first formally diagnosed in May 2002.  The doctor very specifically related the upset stomach reported by the Veteran to medications, particularly NSAIDs, taken for orthopedic pain in his back and various joints.  By history, the Veteran reported past upset was associated with other medications, such as NSAIDs and penicillin.  As continued use of pain medications was advisable due to the ongoing joint problems, VA doctors prescribed, and continue to administer, gastrointestinal medications to counter the upset stomach side effects.  Multiple doctors have repeatedly and unequivocally associated stomach complaints with medications known to cause upset stomach.

The Veteran's contrary opinion, while sincerely endorsed, is simply not competent.  The Veteran is not a medical professional, and lacks the specialized training and knowledge necessary to render an opinion on etiology in this instance.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  This is not a situation where a direct cause and effect is observable, as with a broken limb or decreased hearing following an explosion.  Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).

The conditions for which pain medications are taken are not service connected.  The sole service connected disability is PTSD.  Neither secondary nor direct service connection are appropriate.

The preponderance of the evidence is against the claim; there is no doubt to be resolved.  Service connection for a stomach disability is not warranted.






ORDER

Service connection for a back disability is denied.

Service connection for a stomach disability is denied.



____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


